                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO



MICHAEL R. ROMERO,

               Petitioner,

vs.                                                         No. CV 19-00081 WJ/KRS



STATE OF NEW MEXICO,

               Respondent.



          ORDER GRANTING LEAVE TO PROCEED UNDER 28 U.S.C. § 1915

       THIS MATTER having come before the Court on the Application to Proceed in District

Court Without Prepaying Fees or Costs (Doc. 2) filed by Petitioner, Michael R. Romero, and the

Court being fully advised;

       IT IS ORDERED that the Application to Proceed in District Court Without Prepaying

Fees or Costs (Doc. 2) filed by Petitioner, Michael R. Romero is GRANTED, and Petitioner may

proceed without prepayment of costs or other fees or the necessity of giving security therefor.




                                             _____________________________________
                                             UNITED STATES MAGISTRATE JUDGE
